DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record David Kerr on 7/14/2022.
The application has been amended as follows: 
Claims 9, 12-16 and 19-20 are canceled.
The following is an examiner’s statement of reasons for allowance: 
The rejection of claim 1 has been withdrawn because claim 1 is allowable due to the amendment, as further explained below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments/Allowable Subject Matter
Claims 1-2, 5 and 7-8 are allowed.
Claims 3-4, 6, 10-11 and 17-18 are canceled.
Applicant's arguments filed 6/8/2022 in response to Office Action 12/8/2021 have been fully considered and are found persuasive. The amendments have overcome the prior art rejection for the following reasons:
Regarding amended claim 1, the prior art Townsend cable was not found to be made of metal, and the mechanism was not found to coil the cable within the channel within the cover. Full details are in the analysis below with the specifics underlined. In addition, the examiner could not find art to overcome the amendment.

Claim 1 analysis using US Pat 9616313 issued to Townsend (hereinafter “Townsend”) in view of US Pub 20090026213 issued to McCarthy (hereinafter “McCarthy”).
Townsend teaches a multi-purpose securable beverage container system (portable storage apparatus 100, abstract; capable of securing both ends of a hollow tube capable of holding a cup, mug, or canned beverage) comprising: 
- an outer shell (rubber shell 110, Fig 1, with outer surface of cap 106 when in the closed position) having at least one secondary compartment (second compartment, col 3, line 18); 
- an inner receptacle (aluminum tube 102, Fig 1) positioned within said outer shell; 
- a securable cover (cap 106, Fig 2) configured to be coupled with said outer shell; 
- a metal locking cable (strap 112, Fig 1 is not metal) coupled with said securable cover having collar (loop 402, Fig 4A) configured to be coupled with an integrated locking mechanism (assembly of 206,208,202,204,210) on said outer shell, 
    wherein said integrated locking mechanism further comprises: 
- a lock (circumferential portion of rod 206,208,202,210) positioned on said outer shell and configured to receive and secure (col 4, lines 34,35) said collar of said metal locking cable; 
- a coupler (tongue 202 with the rim wall of 106 on which it resides, Fig 2) position on said securable cover aligned with said metal lock forming (space 406 is fully formed by 206 in Fig 4A and when 106 is placed on the end 104) a collar aperture (space 406, Fig 4A) configured to allow said collar of said locking cable to be inserted into said lock (col 4, lines 33-37); and wherein said securable cover (cap 106, Fig 2) includes a cable aperture (handle of cover has an aperture, Fig 4A) and internally positioned cable channel (groove on cap 106 seen in Figure 1) configured to house (the groove recession can be a channel that can accommodate the strap when or if it is removed for storage) said metal locking cable internally within said securable cover; and
- a release (push button 204) configured to release said collar; 
- an end cap (cap 108, Fig 1) positioned over the secondary compartment; and
- a coiling mechanism (radial portion of rod 206 on the free end, Fig 4A; moves circumferentially but does not “coil”) positioned within said securable cover (within groove in cap 106 in the closed position) and configured to retract said flexible metal locking cable into said internally positioned cable channel (does not retract the strap 112 into the channel within the cover).

But lacks a vessel positioned within said inner receptacle. 
McCarthy, however, teaches a vessel (container 10, Fig 4; similar to the vessel, capable of being positioned within a receptacle; for beverages, abstract, and a lid, [0008]; with insulating portion 20).

The purpose of the vessel is to more safely hold hot beverages (abstract) to protect the consumer and hold temperature longer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cylindrical receptacle of Townsend to place the cylindrical beverage container as taught by McCarthy in order to further insulate and safely secure the container. Additionally and in the alternative, a person of ordinary skill in the art would have appreciated the advantage of extending the usability/functionality of Townsend’s original receptacle to result in a modified container system advantageously accommodating a wider variety of contents including a vessel like McCarthy’s.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)2724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733